Opinion issued September 17, 2013




                                          In The

                                   Court of Appeals
                                          For The

                              First District of Texas
                               ————————————
                                  NO. 01-13-00743-CR
                                ———————————
                           IN RE O.D. VANDUREN, Relator



               Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

         The relator, O.D. VanDuren, filed a pro se writ of mandamus seeking to

compel the Harris County District Clerk to supplement the record in a pending

appeal.1




1
    The underlying case is State v. O.D. VanDuren, No. 2013-7615, in the 174th District
    Court of Harris County, Texas, the Honorable Ruben Guerrero presiding.
      We deny the petition for writ of mandamus.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2